PER CURIAM.
Kristen Gartman Rogers, appointed counsel for Cedric Bernard Jackson in this direct criminal appeal, has moved to withdraw from further representation of Jackson because, in her view, Jackson’s appeal has no merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record confirms that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and the revocation of Jackson’s supervised release and 24-month sentence are AFFIRMED.